Title: To George Washington from Louis La Colombe, 5 January 1798
From: La Colombe, Louis-Saint-Ange Morel, chevalier de
To: Washington, George



General,
Philadelphia 5th January 1798.

The letters by the John from Hambg having been saved & I have at length recd mine by them, I have had news of all my Esteem’d friends who were confined in the austrian Bastilles.
I am happy sir, to have the honor of forwarding to you the enclosed letter from our mutual Friend Genl De Lafayette whose greatest happiness I’m well assured, was to avail himself the pleasure to write you on the first moment of enjoying his liberty—I took the liberty of sending him a Copy of your letter to me of 3d Decr last, It will be pleasing to him as it may afford a renewed proof of the Paternal sentiments you have for him—his son will probably be arrived in france about the time, we may hope, peace will be restored to the Continent which will give a little more freedom to the feelings, for those who have suffer’d for the good cause and who have constently been enemies to anarchie, and tho by the latest event of the 4th Septr great events towards the ruin of our worthy friends were expected in france yet it remains with some in great power, who will facilitate to George all the means for his best interests—I am—with great respect General Your most obedt & hume servt

L. Lacolombe

